Exhibit 10.1

 



 

ASSIGNMENT OF PURCHASE AGREEMENT

 

FOR VALUE RECEIVED, the receipt of which is hereby acknowledged, MagneGas
Corporation, a Delaware corporation (“Undersigned”) hereby grants, assigns, and
transfers to its wholly owned subsidiary MagneGas Energy Solutions, LLC, a
Delaware limited liability company (“Assignee”), “as is” and without recourse
that certain MagneGas Systems Purchase Agreement entered into between the
Assignor and Talon Ventures & Consulting GmbH on December 30, 2016.

 

TOGETHER and all rights accrued or to accrue under said MagneGas Systems
Purchase Agreement “as is”.

 



 

Dated this 2nd day of October, 2017.

  

ASSIGNOR:         By:     Name: Ermanno Santilli   Title: Chief Executive
Officer               ASSIGNEE:         By:     Name: Ermanno Santilli   Title:
Chief Executive Officer  

 



 



 

 